Title: Joseph C. Cabell to James Madison, 28 December 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Richmond
                                
                                28 Decr. 1828.
                            
                        
                        
                        Your favor of 5. inst was in the post office at this place, when I arrived on the 18th. I lost no time in
                            conferring with some of my friends as to the proper time & place of publishing your Letters on the Tariff: and it
                            was agreed that as to time, the earliest was the best, and as to place, that the seat of the national government, and the
                            National Intelligencer, would be the most proper. Accordingly I enclosed them to Mr. Wirt, who delivered them to Mess:
                            Gales & Seaton. I wrote the Editors a note, authorizing them to state the facts contained in the caption to the
                            publication, which I thought ought to be stated in justice to yourself and to the occasion. I hope the business has been
                            conducted in a manner that will be acceptable to you. Thus far my anticipations of the effect of the publication are fully
                            realized. They are producing a grand effect. All the Administration, and a large part of the Jackson party, are delighted.
                            A part of the latter party, of course, will be mortified & displeased. These letters are read with great avidity
                            by every body, and I doubt whether any one will be more pleased than Genl. Jackson himself. I am now sensible of the
                            advantage of postponing the publication till after the close of the Presidential election. As I predicted, a large part of
                            the Jackson party even in Virginia will seize upon so good an excuse to change sides.
                        I am much gratified by your explanatory remarks relative to the letter of Mr. Jefferson to Mr. Giles. I will
                            embrace every occasion to use the substance of them, but certainly will not publish your letter.
                        Your remarks on the West India trade, will do great good in the Southern States, and particularly in
                            Virginia. The good sense of the people will ultimately triumph over party spirit, & settle down on  principles
                            of genuine American policy.
                        Having drawn so copiously on your goodness heretofore, it is with reluctance I prevail on myself to trouble
                            you again; nor would I now call on you, but from the persuasion that your advice may enable me to render service to the
                            State. And in giving your impression, you can do it informally, as in your last letter, with an assurance that it will be
                            held & treated as a private communication. I allude to the question as to the proper basis of representation in the proposed Convention in Virginia. You have perceived no doubt the contest that has
                            arisen in the assembly, in regard to Senatorial & Congressional districts in connection with this subject. I would
                            be gratified to have your advice on this question, on which I desire to steer my course by the sound principles of
                            republican policy. The western part of the State is in favor of White population as the sole basis of representation. The
                            eastern seeks to establish the federal rule. Ought property to be taken into view in settling the basis of Representation?
                            Ought Slaves? If the Freehold suffrage in any shape, be preserved, should the ratio of representation refer to the White
                            population generally, or to the qualified voters? We shall probably have a stormy session: & in all likelihood the
                            state will be convulsed. Anticipating these difficulties, I have uniformly opposed a Convention, but as a majority of the
                            freeholders have voted for it, I seek now sincerely to carry the measure thro’ upon correct principles.
                        Since I last wrote you, I have heard that Mr. Wertembaker is a candidate for the office of Secretary to the
                            Board of Visitors. It is somewhat doubtful whether his qualifications are not equal to those of any that will offer, and
                            living on the spot, & devoting a full share of his time to the Secretaryship of the two boards, whether he would
                            not be the best appointment we could make. I mention these views for your consideration: for your own wishes will
                            ultimately regulate our votes, because we all would wish you to have such person in this place as will give you greatest
                            relief in the discharge of the duties. I will suggest whether it would not be most expedient for you to get the chairman
                            of the Faculty or the Proctor to have Mr. Monroe’s papers copied and sent around to the members, and to defer the appt. of
                            Secretary till July. Mr. Johnson & Genl. Cocke approve this suggestion. Mr. Trist has probably left the papers
                            with the Chairman or the Proctor.
                        I have received from the Chairman of the Faculty a letter relative to the call made by Mr. Jefferson’s
                            executor for the books bequeathed to the Library: and will advise with our friends about it; but in the present state of
                            affairs, there is little prospect of getting any thing done for the University or for Mr. Jefferson’s family. Mr. Garrett
                            suggests the plan of the State’s purchasing Monticello as an Asylum for the deaf & dumb, so as to enable the
                            estate to pay Mr. Jefferson’s debts. This is worthy of great consideration, but already, the expense of the annual
                            supplies of wood, water &c. are made. I will do every thing in my power for the Institution or for the family. I
                            am, dear Sir, most resy. & truly yours
                        
                            
                                Joseph C. Cabell
                            
                        
                    